Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 12/1/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  The prior art rejection to Ito et al. (WO-2018164239) has been withdrawn.  Compound 9 of Ito et al. does not read on the limitations of independent claim 1 as it has a dibenzofuran group as variable Ar2.  Variable Ar2 cannot comprise a heteroatom as recited in instant claim 1.  Additionally, Ito et al. requires that all compounds have a dibenzofuran group as shown in the general formula of Ito et al., making it unobvious for one having ordinary skill in the art to change such a group to one which is free of a heteroatom.  However, the way Applicants have amended independent claim 1 renders the claim indefinite as described a 112(b) rejection below.  
The prior art rejections which rely on Park et al. (US 2015/0014645) are wholly maintained.  Applicants argue that the compounds taught by Park et al. no longer read on chemical formula 2 of claim 7 since variable Ar3 has a heteroatom in the ring.  While this may be true as described in the rejection to Park et al. in the previous Office action, the claims are written such that a different, yet equally permissible, variable assignment could be applied to claim 7.  While the previous Office action assigned variable L5 as a p-phenylene group, and Ar3 as an N-phenylcarbazolyl group, the -L5-Ar3 group could be assigned as variable L5 equal to a single bond and variable Ar3 equal to 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  In this variable assignment, variable Ar3 is a substituted C6 aryl group with no heteroatom in the ring (a phenyl group which is substituted by an N-phenylcarbazolyl group).  For this reason, the rejections which rely on Park et al. are wholly maintained.  Last, claims 7-22 are rejected under 112(b) as described below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites that Ar2 is a substituted or unsubstituted C8 to C30 condensed polycyclic aryl group with no heteroatom in the ring.  The limitation “the ring” lacks proper antecedent basis.  Moreover, the limitation “the ring”, even if it did have proper antecedent basis, would be confusing since it is possible that there may be multiple rings present as Ar2 may be substituted.  Variable Ar2 could be substituted with multiple heteroatom ring systems, making the limitation “the ring” indefinite.  Applicants may overcome all issues with claim 1 should they amend the limitation “with no hetero atom in the ring” to --wherein the C8 to C30 condensed polycyclic aryl group does not contain any heteroatoms-- or to --with no hetero atom in the group--, or some equivalent amendment.  Claims 2 and 4-6 are included in this rejection as they are dependent from claim 1.
Claims 7-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 7 recites that Ar3 is a substituted or unsubstituted aryl group having 3 to 30 carbon atoms with no hetero atom in the ring.  The limitation “the ring” lacks proper antecedent basis.  Moreover, the limitation “the ring”, even if it did have proper antecedent basis, would be confusing since it is possible that there may be multiple rings present as Ar3 may be substituted.  Variable Ar3 could be substituted with multiple heteroatom ring systems, making the limitation “the ring” indefinite.  Applicants may overcome all issues with claim 1 should they amend the limitation “with no hetero atom in the ring” to --wherein the aryl group having 3 to 30 carbon atoms does not contain any heteroatoms-- or to --with no hetero atom in the group--, or some equivalent amendment.  Claims 8-22 are included in this rejection as they are dependent from claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645).
Claim 7: Park et al. teaches organic light-emitting devices which are comprised of a first electrode (anode), a second electrode (cathode), and a first and second hole transport layer of Formulae 1 and 2, respectively, located between the anode and cathode (abstract of Park et al.).  While Park et al. does not exemplify a device which anticipates all of the limitations of independent claim 7, it would have been obvious to one of ordinary skill in the art to have prepared a light-emitting device comprising a first organic layer comprising a compound satisfying chemical formula 2 and a second organic layer comprising a compound satisfying chemical formula 3 given the overall teachings of Park et al.  Specifically, Park et al. teaches that the first hole transport layer includes at least one of compounds 309 to 320 and the second hole transport layer includes at least one of compounds 701-715 (paragraph 0020).  Every one of compounds 701-715 satisfies chemical formula 3 of claim 7, and compounds 315 and 317 satisfies chemical formula 2 of claim 7.  As applied to chemical formula 2, compound 315, for example, has variables L3-L5 equal to a single bond, variable Ar3 equal to a substituted C6 aryl group, specifically, an N-phenylcarbazoyl substituted phenyl group, variable X is equal to CR9R10, variables R9  and R10 are equal to methyl, variables p and q are equal to zero, and variables R5 and R6 are equal to methyl.  The selection of any one of the explicitly taught first hole transport material and any one of the explicitly taught second hole transport material affords 180 possible combinations, with all but 10 of the 180 combinations failing to satisfy claim 7.  As such, the preparation of an organic light-emitting device which satisfies all of the limitations of claim 7 is obvious to one having ordinary skill in the art.
Claims 8 and 9: Compounds 704-706 and 710-712 also satisfy the limitations of claims 8 and 9 regarding variables Ar4 and Ar5.  There are a total of 12 combinations of compounds 704-706, 710-712 with compounds 315 and 317 out of the 180 possible combinations.  The selection of any of the possible 180 combinations is obvious to one of ordinary skill in the art, including the 12 combinations which would also satisfy claims 8 and 9.
Claims 10 and 11: The first hole transport layer taught by Park et al. is a compound satisfying chemical formula 2 and the second hole transport layer (which can be referred to as a hole transport auxiliary layer) is a compound satisfying chemical formula 3, which satisfies the limitations of claims 10 and 11.
Claim 12: The light-emitting devices taught by Park et al. further comprise an electron transport layer and an electron injection layer, thereby anticipating claim 12. 

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0014645) in view of Kawakami et al. (US 2007/0215867) as applied to claim 7 above.
Park et al. teaches organic electroluminescent devices which satisfy claim 7, as described above.  While Park et al. does not explicitly teach the device limitations recited in claims 13-18, one having ordinary skill in the art understands that the production of a light-emitting device does not end with preparing the light-emitting elements taught by Park et al.  To produce a viable commercial product, one of ordinary skill understands that additional steps are required to prepare a shelf-stable organic light-emitting display device.  Further, the employment of a pixel array which is driven by a thin film transistor having a source and a gate electrode is well-known in the art.  Kawakami et al. represents one such teaching.  Park et al. and Kawakami et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Kawakami et al. teaches hole transporting spirofluorene materials and their employment in light emitting devices and electronic devices.  Figures 2-5 of Kawakami et al. are drawn to the light-emitting devices taught therein.  In embodiment mode 3, Kawakami et al. teaches the preparation of a light-emitting device comprising the organic light-emitting element described in embodiment mode 2.  The devices are taught to include a thin film transistor which includes a semiconductor layer, a gate insulating layer and a gate electrode (paragraph 0188 and Figure 2A).  Additionally, one or more passivation layers are taught to be included which are formed on the second electrode (paragraphs 0203-0204).  Further, Kawakami et al. teaches that a protection film is form on the light-emitting device to prevent moisture or the like from entering.  The protection film includes a counter substrate which is firmly attached by a sealing adhesive (paragraph 0246).  The collective teachings of Kawakami et al. render obvious to one of ordinary skill in the art to prepare light-emitting devices which satisfy the limitations of claims 13-18 using the light-emitting elements of Park et al.  One of ordinary skill in the art understands that to prepare organic light-emitting devices using the light-emitting elements taught by Park et al. it is necessary to include the additional process steps of passivation and to also incorporate a driving thin film transistor so as to prepare an active-matrix display, which is widely employed in current display technologies.  

Relevant art cited
Tanaka et al. (US 2014/0246660) teaches a compound which satisfies chemical formula 1.  However, the compound is only taught as being employed as a host material in a light-emitting layer of an organic light-emitting device, which does not satisfy claim 1.  Claim 1 requires that a compound of chemical formula 1 be located between the anode and the light-emitting layer (not in the light-emitting layer).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766